DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the communication filed on 8/22/2019. Claims 1-15 are pending in this application.
Examiner Note
If applicant has any questions or wishes to amend claims, applicant is encouraged to contact the examiner to ensure that any proposed amendments would overcome current rejection(s). The examiner can normally be reached at (571)270-3863 or michael.keller@uspto.gov, Monday-Friday, 9 AM - 10 PM EST, and examiner is happy assist applicant as needed to provide any help/feedback, thank you.
Priority
This application claims priority of EP 17158012.9, filed 2/25/2017. The assignee of record is Onera Technologies B.V. The listed inventor(s) is/are: Martin, Ruben de Francisco; Cramer, Peter; Hemmes, Bastiaan Pieter.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 8/22/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS(s) is/are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-11, & 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vosch et al. (US 20120306662 A1, published 12/6/2012; hereinafter Vos).
For Claim 1, Vos teaches a wearable sensing device for sensing one or more physiological signals of a subject (Vos ¶ 0102 [0102] In the preferred embodiment of the data collection module 110 the data collection port 122 shown in FIG. 18 should be flush with the outer surface of the data collection module and have a shape configured to couple with the common connector 13 of the physiological sensor device or patch. It is understood that a single data collection module may have data collection ports 122 located on both a short side of the data collection module as shown in FIG. 17 and a long side of the data collection module as shown in FIG. 18 with the amplifiers and the central processing unit processing the physiological data from the data collection port that is in use. It is understood that while FIG. 18 shows the amplifiers as bipolar amplifiers, that any suitable type of amplifiers including for example programmable gain amplifiers may be used in the practice of this invention. This configuration allows a single data collection module to be oriented either vertically or horizontally with respect to the physiological sensor device or patch. Preferably the data collection port 122 of the data collection module shall be "female" while common connector 13 of the physiological sensor device or patch shall be "male" such that the when coupled together they allow the continuation of transmission of physiological data from the physiological sensor device or patch to the data collection module in a continuous and uninterrupted manner. This connection shall not allow for any movement or play within the ports such that a creation of noise or signal loss would occur.
Please see screen shot of Figs. 11 & 12 below, thank you:

    PNG
    media_image1.png
    499
    781
    media_image1.png
    Greyscale

), comprising: 
a sensor unit (Vos Fig. 12 data collection module 110), including a housing (Vos ¶ 0098 [0098] The data collection module 110 of FIG. 13 has a housing constructed of a solid material that is both light weight and provides high tensile strength to protect the contents of the housing. One such material is ABS Plastic. In a preferred embodiment the overall width of the data collection module 110 should be no wider than a vertically extending portion of the physiological sensor device or patch. The length of the data collection module should be no longer than the distance from the base of the data collection port 13 of the physiological sensor device or patch to the point equal to the height of the upper most electrode contained within the physiological sensor device or patch shown in FIGS. 1 to 4. The overall thickness of the housing shall be such that it contains the necessary components within the housing when attached to the physiological sensor device or patch 10 as shown in FIG. 1 in a manner that the overall thickness of both the data collection module and the physiological sensor device or patch are virtually undetectable or unnoticeable when placed on the skin of the patient during the testing period, allowing the patient to conduct his or her normal daily activities while the test is performed.
Please see screen shot of Fig. 13 below, thank you:

    PNG
    media_image2.png
    357
    344
    media_image2.png
    Greyscale

), a connection receptacle (Vos Fig. 13 data collection port 122) and electronic circuitry configured for acquiring one or more physiological signals received via the connection receptacle (Vos ¶ 0102- please see above, thank you); 
a patch unit (Vos Figs. 11 & 12 physiological sensor device or patch 10), including a connection plug (Vos ¶ 0068 [0068] Preferably, the flexible outer front layer 20 comprises a material that does not conduct electricity that is both breathable and stretchable while being water resistant, such as surgical grade foam. As illustrated in FIGS. 1 and 4 the flexible outer front layer 20 includes an outer surface that is distal from a patient when the physiological sensor device or patch 10 is in its' operative position fixed to the chest of a patient. The flexible outer front layer 20 has a portal 28 therein through which the single common connector 13 attached to the flexible intermediate circuit layer 12 protrudes. Preferably, a surface of the flexible outer front layer 20 that is distal from the chest of a patient when the physiological sensor device or patch 10 is attached to a patient in its' operative location is provided with markings 46 designed to aid the person applying the patch as to the correct alignment of the patch to anatomical landmarks on the body such as the manubrium. The flexible outer front layer 20 includes an inner surface which while not shown includes an adhesive that is used to attach the back side of the flexible outer front layer 20 to the front side of the flexible intermediate circuit layer 12. Preferably, a surface of flexible outer front layer 20 that is distal from the chest of a patient when the when the physiological sensor device or patch 10 is attached to a patient in its' operative location is provided with a means 30, 31 for fixing a data collection module to a front surface of the front layer of the physiological sensor device or patch. While the means 30, 31 may be any suitable means for attachment, including a suitable adhesive system, in a preferred embodiment a means for fixing a data collection module to the physiological sensor device or patch comprises a hook and loop fastening system. An example of a hook and loop fastening system is marketed under the trademark Velcro.RTM.. The hook tape presents a rough or hard side for mating with the loop tape that presents a soft or fuzzy side. The hook and loop tapes may be secured to the surface of flexible outer front layer 20 that is distal from the chest of a patient when the physiological sensor device or patch 10 is attached to a patient in its' operative location and the data collection module by an adhesive or any other suitable means. It is preferred that the loop component of the hook and loop fastening system is attached to the surface of flexible outer front layer 20 that is distal from the chest of a patient when the physiological sensor device or patch 10 is attached to a patient in its' operative location while the hook side of the fastening system would be attached to the outer rear surface of the data collection module. This configuration is preferable because depending on the chosen horizontal or vertical mounting position of the data collection module, a portion of the fastening system attached to the outer surface of the outer front layer may be left exposed. Preferably the means for fixing a data collection module to the physiological sensor device or patch has a vertical portion 30 and a horizontal portion 31. The functionality of this feature will be explained below with respect to a data collection module. However, in an instance where the common connector 13 is mated to a cable that extends to an EKG machine or other data collecting and processing device, the means for fastening 39, 31 may be utilized to secure the coupling cable (not shown) to the outer surface of the physiological sensor device or patch.
Please see Fig. 9 below, thank you:

    PNG
    media_image3.png
    497
    730
    media_image3.png
    Greyscale

) connected via conductive tracks to a plurality of electrodes configured for sensing the one or more physiological signals (Vos ¶ 0072 [0072] The conductive gel pads 24 provide conductivity of the electrical signals that are collected at the skin of the patient to the electrodes A, E, I, S and the grounding electrode G located on the back side of the flexible intermediate circuit layer 12. In this embodiment, conductivity is obtained by means of a conductive gel, preferably a hydrogel electrolyte that enhances the conductive properties of the gel allowing a continuous contact for the signals to be transmitted from the surface of the patient's skin. The gel pads are constructed of foam pads made from a suitable material to hold the hydrogel such as reticulated foam that has been injected or saturated with the conductive hydrogel. The conductive gel pads 24 are in direct contact with the patient's skin at all times during the testing period. The signals collected at the surface of the patient's skin are conducted to the electrodes in conductive contact with the gel pads, then through the electrodes to the associated electrical conductors 14, 15, 17, 18 which conduct the signals to a single common connector 13. The common connector 13 includes a plurality of pins or sockets equal to at least the number of electrical conductors contained on the flexible intermediate circuit layer 12 of the physiological sensor device or patch 10. The common connector 13 extends through a portal 28 in the flexible outer front layer 20 and is located on a foldable tab to better accommodate the mating of the common connector 13 to a complementary connector of another device. Without limiting the connectivity of the physiological sensor device or patch to a data collection module, said connectivity may be made by means of a direct coupling of the physiological sensor device or patch to a conventional ECG monitor or by means of attaching a data control module 110 to the common connector 13, as shown in FIGS. 11 and 12.); and 
wherein the connection plug is configured for being connectable with the connection receptacle such that the one or more physiological signals sensed by the electrodes are transmitted to the electronic circuitry of the sensor unit (Vos ¶ 0102 please see above, thank you); and 
the patch unit (Vos Fig. 4 please see screen shot below, thank you:

    PNG
    media_image4.png
    518
    398
    media_image4.png
    Greyscale

) comprises at least one top layer (Vos ¶ 0068 outer front layer 20) and at least one bottom layer (Vos ¶ 0071 third flexible layer 22), each including an adhesive material, such that the at least one top layer is configured to be attachable to a surface of the housing (Vos ¶ 0068 (please see above) and ¶ 0095 [0095] As described above the front surface of the flexible outer front layer is provided with a means 30, 31 for fixing the data collection module 110 thereto. While the means 30, 31 may be any suitable means for attachment, including a suitable adhesive system, a preferred means for fixing a data collection module to the physiological sensor device or patch comprises a hook and loop fastening system as described above secured to a surface of flexible outer front layer that is distal from the chest of a patient when the physiological sensor device or patch is attached to a patient in its operative location. Preferably the means for fixing a data collection module to the physiological sensor device or patch has a vertical portion 30 and a horizontal portion 31. It is preferred that the loop side of the hook and loop fastening system is attached to the surface of flexible outer front layer. This configuration is preferable because depending on the chosen horizontal or vertical orientation of the data collection module, a portion of the fastening system may be left exposed and this orientation will avoid having the hook portion attaching itself to a patient's clothing that overlies the physiological data collection system.) and the at least one bottom layer is configured to be attachable to the skin of the subject (Vos ¶ 0074 [0074] The rearmost layer 26 of the physiological sensor device 10 or patch is a releasable liner layer. The releasable liner layer protects the adhesive contained on the rear surface of the third flexible layer 22 and the plurality of conductive gel pads 24 from exposure to the environment or contamination until such time as the physiological sensor device or patch is to be attached to a patient. The releasable liner layer is preferably constructed of a wax-covered paper material that allows its' outer surface to be attached to the rear surface of the third flexible layer 22. The wax coated surface of the releasable liner layer does not impede the adhesive properties of the adhesive that has been applied to rear surface of the third flexible layer. The releasable liner layer 26 is provided with a plurality of raised portions 34 that are equal in quantity and complementary to the locations of the plurality of conductive gel pads 24 so that the raised portions overlie the conductive gel pads to protect the conductive gel pads. While the raised portions 34 of the releasable liner layer are a preferable feature, it is understood that they may be omitted if the conductive gel pads are protected by another means of protection. The releasable liner layer is provided with at least one tab 36 that extends from an outer edge of the releasable liner layer to aid in removal of the releasable liner layer before applying the physiological sensor device 10 or patch to a patient. The releasable liner layer may or may not be provided with perforations or multiple segments to allow the removal of the releasable liner layer in sections to allow for easier alignment and attachment to the patient.).  
For Claim 6, Vos teaches the wearable sensing device according to claim 1, wherein the patch unit comprises a first segment, a second segment and a segment connecting section connecting the first and the second patch unit segments, the segment connecting section having a shorter width than the first and second housing segments (Vos please see screenshot of Fig. 3 below, thank you:

    PNG
    media_image5.png
    526
    724
    media_image5.png
    Greyscale

).  
For Claim 7, Vos teaches the wearable sensing device according to claim 1, wherein the patch unit connection plug is connected to a flexible patch strip that extends from a lateral of the patch unit (Vos Fig. 4 and ¶ 0070 [0070] Each of the plurality of electrodes A, E, I, S is coupled to a substrate that is the flexible intermediate circuit layer 12. A single ground lead G is coupled to the substrate 12. It is understood that the ground lead G is in fact an electrode and in disclosing the invention it may be referred to herein as either an electrode or a ground lead. A plurality of electrical conductors 14, 15, 16, 17, 18 are coupled to the plurality of electrodes A, E, I, S, the ground lead G, the flexible intermediate circuit layer 12 and a single common connector 13. Each of the plurality of electrodes A, E, I, S, G is coupled to an individual conductor of the plurality of electrical conductors 14, 15, 16, 17, 18 on a one to one ratio. The electrodes and their associated individual coupled electrical conductors are arranged on the back side of the flexible intermediate circuit layer 12 such that distance between each conductor is sufficient to allow conductivity of electrical signals obtained by the electrodes to be transmitted in such a manner as to avoid interference or noise from the other electrodes and electrical conductors present on the circuit layer. They are also arranged in such a manner as to allow the signals from each individual electrode to be separately and individually identified at the common connector 13 where each conductor from the plurality of electrical conductors on the layer terminate. The electrodes and their coupled electrical conductors located on the rear surface of the flexible intermediate circuit layer 12 are comprised of a suitable material that allows the collection and transmission of the signals being collected from the skin of the patient in such a manner that noise and interference is eliminated. One such composition that is well known to be acceptable for both the construction of the electrodes and the electrical conductors is silver/silver chloride. After the electrodes and electrical conductors have been attached to the rear surface of the flexible intermediate circuit layer 12 a third flexible layer 22 is applied in such a manner that an adhesive on the front side of this third flexible layer covers the entire surface area of the back side of the flexible intermediate circuit layer 12 with the exception of the surface area occupied by the plurality of electrodes with the conductive gel pads 24 associated with the electrodes located in the portal 32 in the third flexible layer 22. The back surface of the third flexible layer 22 attaches to the front surface of the flexible liner layer 26. The flexible liner layer 26 is removed from the physiological sensor device or patch 10 before the physiological sensor device or patch is attached to a patient.).
For Claim 8, Vos teaches the wearable sensing device according to claim 7, wherein the flexible patch strip is made of the same material and forms part of a patch unit substrate layer (Vos Fig. 4 and ¶ 0070, please see above, thank you).  
For Claim 9, Vos teaches the wearable sensing device according to claim 7, wherein the flexible patch strip is designed such that, when the connection plug is inserted into the connection receptacle, the patch unit or the sensor unit can flip over and adhere to a surface of the housing orPreliminary Amendment AWA0059/US Page 5 of 7 to the at least one top layer, respectively (Vos Figs. 1-3 patch 10).  
For Claim 10, Vos teaches the wearable sensing device according to claim 1, wherein the patch unit is a disposable unit comprising a first adhesive layer, a substrate layer, a second adhesive layer and (Vos Fig. 4 and ¶ 0070, please see above, thank you).  
For Claim 11, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
For Claim 15, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5 & 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vos in view of Gani et al. (US 20140094676 A1, published 4/3/2014; hereinafter Gan).
For Claim 2, Vos teaches a wearable sensing device according to claim 1, Vos does not explicitly teach wherein the sensor unit housing comprises a first segment, a second segment and a segment connecting section mechanically connecting the first and the second housing segments, the segment connecting section being bendable.  
However, Gan teaches wherein the sensor unit housing comprises a first segment, a second segment and a segment connecting section mechanically connecting the first and the second housing segments, the segment connecting section being bendable (Gan ¶ 0017-0018 [0017] FIGS. 2A-2C illustrate one embodiment of a three island monitor having 3 sensors (e.g., contacts or electrodes), each sensor being associated with an independent, discrete island (housing) illustrated as 20A, 20B and 20C. The islands are separated from and connected to one another by means of narrower flexible portions 22A, 22B. Electronics functions are generally provided in the central island housing 20B. The discrete islands, and the thin, flexible joining portions are formed by a two part housing construction in which a lower, patient contact substrate is generally flat and comprises foam or another flexible, lightweight, non-electrically conductive material. The upper housing component is joined or bonded to the lower substrate along the perimeter of each of the islands, and at the narrower flexible portions. The borders shown along the periphery of the device in FIG. 2A illustrate one exemplary bonding pattern. In another embodiment, the upper and lower housing components may be bonded to one another substantially continuously at the narrower joining portions to provide discrete, substantially water-tight internal island volumes. The upper housing component has a 3D configuration and may be fabricated from flexible, generally lightweight and substantially water and gas impermeable materials, such as flexible foam components.
[0018] The narrower flexible portions 22A, 22B provided between islands generally have a width W that is less than about 80%, in some embodiments less than about 60% and in other embodiments less than about 50% the maximum width of a neighboring island. The narrower flexible portions generally have a length L that is less than about 50%, in some embodiments less than about 40% and in other embodiments less than about 30% or 25% of the maximum length of a neighboring island. Sensors for contacting a subject's surface (directly or indirectly) are exposed from the lower contact surface, as shown in FIGS. 2B and 2C. This device is generally provided as a disposable monitor.

    PNG
    media_image6.png
    669
    409
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    254
    421
    media_image7.png
    Greyscale

).  
Gan and Vos are analogous art because they are both related to wearable device.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the construction of the sensor unit housing of Gan with the system of Vos because it would provide a preferable physiological monitor that is flexible, lightweight, generally gas and water impermeable, easily adherable to and removable from a patient's skin, integrated (e.g., cordless), and comfortably wearable by a subject for hours, days, weeks, or longer periods without experiencing any degradation in the ability to collect physiological data (Gan ¶ 0005).
For Claim 3, Vos-Gan teaches the wearable sensing device according to claim 2, wherein the housing segment connecting section forms a recess in the surface between the first and second housing segments (Gan Figs. 2A-2C and ¶ 0017-0018).
For Claim 4, Vos-Gan teaches the wearable sensing device according to claim 2, wherein the housing segment connecting section has a shorter width than the first and second housing segments (Gan Figs. 2A-2C and ¶ 0017-0018).
For Claim 5, Vos-Gan teaches the wearable sensing device according to claim 2, wherein the sensor unit housing comprises two separate surface areas and the at least one top layer is configured to be attachable to a first surface area of the first housing segment and to a second surface area of the second housing segment (Gan Figs. 2A-2C and ¶ 0017-0018).
For Claim 12, the claim is substantially similar to claim 2 and therefore is rejected for the same reasoning set forth above. 
For Claim 13, the claim is substantially similar to claim 3 and therefore is rejected for the same reasoning set forth above. 
For Claim 14, Vos-Gan teaches the wearable sensor unit according to claim 12, wherein the housing comprises two separate surface areas intended to be fixedly attachable to the patch unit (Gan Figs. 2A-2C and ¶ 0017-0018).
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 20150094558 A1, MODULAR PHYSIOLOGICAL SENSING PATCH
Conclusion
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov.  If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446